Exhibit 10.4 NON-QUALIFIEDSTOCKOPTION AGREEMENT THIS NON-QUALIFIED STOCK OPTION AGREEMENT (the “Agreement”) is granted this day of , 20 (the “Grant Date”), by PATRICK INDUSTRIES, INC. (the “Company”), to (the “Optionee”), pursuant to the Patrick Industries, Inc. Omnibus Incentive Plan (the “Plan”), as the same may be amended from time to time. Capitalized terms not otherwise defined herein shall have the meanings assigned to such terms in the Plan. In consideration of the premises, mutual covenants and agreements herein, the Company and the Optionee agree as follows: 1.
